                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


GLADYS D. DALLAS,

                        Plaintiff,

        v.                                                      Case No. 18-C-1657

TEHASSI HILL,
BRANDON STEVENS,
TRISH KING,
LISA SUMMERS,
DANIEL GUZMAN KING,
DAVID P. JORDAN,
KIRBY METOXEN,
ERNIE STEVENS, III, and
JENNIFER WEBSTER,

                        Defendants.


                                      SCREENING ORDER


        The plaintiff, Gladys D. Dallas, filed a pro se complaint against several defendants.

Notwithstanding the fact that Dallas has paid the filing fee, the court has a duty to review the

complaint and dismiss the case if it appears that the complaint fails to state a claim upon which relief

can be granted. See 28 U.S.C. § 1915(e)(2)(B); Hoskins v. Polestra, 320 F.3d 761, 763 (7th Cir.

2003). Upon my review of the complaint, it is evident that the complaint fails to state a claim upon

which relief may be granted. In considering whether a complaint states a claim, courts should

identify “the pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Legal conclusions must be

supported by factual allegations. Id. Although pro se filings are to be read liberally, Dallas’

complaint does not provide enough facts to determine whether she states a claim upon which relief
may be granted. The complaint does not allow any of the named defendants or the court to

understand what they are alleged to have actually done, when, where, and what injury or damage

their actions allegedly caused Dallas. The purpose of the complaint is to provide such notice, see

Fed. R. Civ. P. 8(a), and the defendants should not be forced to incur the cost of defending

themselves in a federal lawsuit absent some indication that the plaintiff has a cognizable federal claim

and enough information so they know what the claim is about. If Dallas wishes to proceed, she must

file an amended complaint that clearly sets forth the who, what, when, and where of what she alleges

occurred within the next thirty days. Failure to do so will result in the dismissal of the action.

        IT IS THEREFORE ORDERED that the complaint is DISMISSED without prejudice.

Dallas shall file an amended complaint within 30 days or this case will be dismissed.

        Dated this 23rd day of October, 2018.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court




                                                   2
